Citation Nr: 1015954	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD)

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1983 to December 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO). 

In her March 2006 claim, the Veteran stated that she was 
seeking service connection for a psychiatric disorder.  In 
February 2009, the United States Court of Appeals for 
Veterans Claims (Court) ruled that when a claimant seeks 
service connection for PTSD, such a claim must be 
"considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes, and the information" submitted by the 
claimant or obtained by VA.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  As explained below, the Veteran has been 
diagnosed as suffering from multiple psychiatric disorders, 
including PTSD, but heretofore, her claim has been evaluated 
solely as one for service connection for PTSD.  The Board has 
accordingly broadened her claim as shown above.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Diabetes mellitus was not manifested during the Veteran's 
period of active service, nor was it manifested to a 
compensable degree within one year thereafter.




CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2006 and May 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
RO also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Available service treatment 
records have been associated with the claims file.  The Board 
notes that the Veteran's complete service treatment records 
cannot be located.  The RO has been diligent in its attempts 
to locate the Veteran's records, having made multiple 
attempts to obtain the records from the usual government 
sources and from the Veteran herself.  The RO issued a formal 
finding of unavailability in December 2008.

In appeals where a Veteran's service treatment records are 
unavailable, there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).

All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with her claim.  Thus, the duties to notify and 
assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009). 

Service connection for diabetes mellitus may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran seeks service connection for diabetes mellitus.  
As there is no evidence that she experienced diabetes 
mellitus either in service or within a year thereafter, her 
claim shall be denied.

The Board also acknowledges that the Veteran is currently 
diagnosed with diabetes mellitus.  Private treatment records, 
VA treatment records, and an October 2006 VA examination all 
confirm that the Veteran has diabetes mellitus.

The Veteran's claim fails, however, because there is no 
evidence that her current disability was incurred in or 
aggravated by her period of active service, nor is there 
evidence that her diabetes mellitus was manifest to a 
compensable degree within one year of her separation.

Though the Veteran's complete service treatment records could 
not be located, records of the Veteran's treatment at an Army 
hospital in Germany in 1985 have been obtained and associated 
with the claims file.  The assembled records cover almost a 
full year, ending in December 1985, the month of the 
Veteran's separation.  A review of these records shows no 
complaint of or treatment for diabetes mellitus.  Thus, 
despite the fact that the Veteran's complete service 
treatment records have not been located, the fact that she 
had no complaints of, treatment for, or acknowledgment of 
experiencing diabetes mellitus during this period to be 
persuasive evidence of the fact that the Veteran had not been 
diagnosed with diabetes mellitus during her period of active 
service.

The Veteran herself concedes that she was diagnosed with 
diabetes mellitus in Germany after her separation from 
service.  She states that she remained in Germany with her 
then husband who was also in the service.  She has not, 
however, submitted records of this treatment, nor has she 
provided a release to allow VA to obtain this information.  
The Board notes that VA's duty to assist is not a one-way 
street, and a Veteran cannot wait for assistance when she has 
information essential to the adjudication of her claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran also states that she received treatment at Fort 
Ord in California in either 1986 or 1987.  Once again, 
though, she has not submitted records of this treatment, nor 
has she provided VA with a release to obtain it.  Further, 
had she been diagnosed with diabetes mellitus within one year 
of her separation from service in December 1985, the 
competent medical evidence of record would have to show that 
the diagnosis was coupled with symptoms that were at the very 
least managed by restricted diet to have been deemed 
compensable under the appropriate diagnostic code provision.  
See 38 C.F.R. §4.119, Diagnostic Code 7913 (2009).  There is 
no evidence of record of diabetes mellitus within one year 
following separation from service that was managed by 
restricted diet.  Moreover, even if she had been diagnosed or 
treated for diabetes in 1987, this would be too far removed 
from her December 1985 separation to be subject to the one 
year presumptive period.

Because there is no evidence showing that the Veteran 
experienced diabetes mellitus while in active service or 
within one year thereafter, the Board must conclude that the 
Veteran has not met the criteria for service connection for 
diabetes mellitus.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for diabetes mellitus is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for an acquired psychiatric 
disorder, to include PTSD.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that she is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Service connection for PTSD requires that a Veteran provide 
medical evidence diagnosing PTSD, a link established by 
medical evidence between current symptoms of PTSD and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).

Here, the Veteran has been diagnosed with various psychiatric 
disorders.  The Veteran sought treatment from VA for such 
disorders in 2002 and 2003.  Records of this treatment show 
diagnoses of PTSD, depression, and bipolar disorder.  More 
recent records from 2008 show diagnoses of PTSD and an 
adjustment disorder.

Given the various diagnoses, the Board concludes that the 
clarity of a VA examination is needed.  The examiner is asked 
to review the Veteran's claims file, examine the Veteran, and 
provide an opinion as to what, if any, psychiatric disorders 
the Veteran currently has, and whether such disorders are at 
least as likely as not related to her period of active 
service.

The Veteran has yet to submit a stressor statement, but 
evidence of her claimed stressors can be gleaned from reading 
her claims file.  The Veteran states that she was sexually 
harassed and mentally abused by her commanding officer, 
resulting in a court martial and her eventual separation.

Upon remand, the RO/AMC should thus attempt to get a more 
detailed statement from the Veteran of her claimed in-service 
stressors.  In claims for service connection for PTSD that 
are based on non-combat stressors, under 38 C.F.R. § 
3.304(f)(3), if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Id.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Id.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  On 
remand, the Veteran should be provided with appropriate 
notice of evidence that may be useful substantiating her 
claim.

Finally, the RO should readjudicate the Veteran's claim.  In 
doing so, the RO/AMC  should consider carefully the 
application of VA regulations regarding in-service personal 
assaults. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall notify the Veteran of 
the information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for PTSD as 
required by 38 C.F.R. § 3.304(f)(3) (2009) 
in cases alleging PTSD due to personal 
assault; the information and evidence that 
VA will obtain on her behalf; and the 
information and evidence that she is 
expected to provide. A record of her 
notification must be incorporated into the 
claims file.

2.  The RO/AMC should again contact the 
Veteran and request that she provide the 
names and any other identifying data 
(e.g., rank, unit of assignment, date of 
court-martial, etc.) of the alleged sexual 
assailant in the asserted  during her 
period of active service.

The Veteran should be asked to identify 
the time period, within two months if 
possible, during which she believes the 
sexual assault incident occurred.

3.  The RO/AMC shall conduct another 
search for service treatment records for 
the Veteran.  The National Personnel 
Records Center (NPRC) should be requested 
to search for records for the Veteran's 
active service.  Records which may be 
separately filed, such as judicial 
punishment, psychiatric, mental health, 
family counseling, or other records should 
be sought.

Additionally the NPRC should be asked to 
search for unit records for the Veteran's 
unit.  Commanding officer logs, sick logs, 
or other available documents for the two-
month period identified by the Veteran for 
the stressor occurrence should be 
reviewed.

If NPRC does not have unit records, or 
records for the higher command, then the 
information should be requested from the 
United States Army and Joint Services 
Records Research Center (JSRRC).

4.  The RO/AMC shall arrange for the 
Veteran to be accorded a VA psychiatric 
examination.  The entire claims file 
including a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
stressor or stressors that have been 
established by the record must be set 
forth to the examiner.  The examiner must 
be instructed that only those events may 
be considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.  The 
examiner should address the following:

(a) Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders found 
on examination.  The review should include 
the Veteran's available service treatment 
records.

(b) If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established by the agency of original 
jurisdiction (AOJ) was sufficient to 
produce PTSD; (2) whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.

(c) If a diagnosis of PTSD is not 
appropriate, but the Veteran is diagnosed 
with a separate psychiatric disorder, the 
examiner should provide an opinion as to 
whether it is as likely as not that any 
such current psychiatric disorder had its 
onset in service, or is otherwise related 
to service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefit sought 
on appeal remains denied, the Veteran and 
her representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


